— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent zoning board of appeals which, after a hearing, granted an area variance to the respondent property owner, the petitioners appeal from a judgment of the Supreme Court, Westchester County, dated December 20, 1977, which, inter alia, dismissed the petition. Judgment affirmed, with one bill of costs payable jointly to respondents. We hold under the circumstances present here, that petitioners were not prejudiced by the lack of a transcript or by the zoning board’s refusal to reopen the hearing. The determination must be confirmed because the record supports the view that the respondent property owner would be confronted with practical difficulties unless granted a variance (cf. Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309). Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.